     Case 2:17-cv-05756-JAK-JC Document 30 Filed 12/22/20 Page 1 of 2 Page ID #:11173



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     DOUGLAS G. BRADFORD,                 )   Case No. 2:17-cv-05756-JAK-JC
                                            )
12                                          )
                           Petitioner,      )
13                                          )   ORDER ACCEPTING FINDINGS,
                     v.                     )   CONCLUSIONS, AND
14                                          )   RECOMMENDATIONS OF
                                            )   UNITED STATES MAGISTRATE
15     DANIEL PARAMO, Warden,               )   JUDGE
                                            )
16                                          )
                         Respondent.        )
17 ________________________________
18
          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19
   Habeas Corpus by a Person in State Custody (“Petition”) and all of the records
20
   herein, including the November 12, 2020 Report and Recommendation of United
21
   States Magistrate Judge (“Report and Recommendation”), and petitioner’s
22
   objections to the Report and Recommendation (“Objections”). The Court has
23
   further made a de novo determination of those portions of the Report and
24
   Recommendation to which objection is made. The Court concurs with and accepts
25
   the findings, conclusions, and recommendations of the United States Magistrate
26
   Judge and overrules the Objections.
27
   ///
28
     Case 2:17-cv-05756-JAK-JC Document 30 Filed 12/22/20 Page 2 of 2 Page ID #:11174



 1          IT IS HEREBY ORDERED that the Petition is denied, this action is
 2 dismissed with prejudice and Judgment be entered accordingly.
 3          IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 4 the Judgment herein on petitioner’s counsel and on respondent’s counsel.
 5          IT IS SO ORDERED.
 6
           December 22, 2020
 7 DATED: ________________
 8
 9                                  ________________________________________
10                                  JOHN A. KRONSTADT
                                    UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
